Per Curiam.
The affidavit is not sufficient to hold to bail. It is not such as. would support,a prosecution for perjury. In general the Court will rule bail upon the production of any written instrument purporting to be signed or sealed by the defendant, whereby he promises or obliges himself to pay a certain sum of money or quantity of tobacco, without an affidavit. In other general cases they will require an affidavit stating a .certain sum *312due for the debt or damages, or that damages have been sustained to some certain amount; and if the cause of action arise upon an open account, the affidavit ought to be at least as certain and positive as that which the Act of Assembly of Maryland, 1729, c. 20, § 0, requires to make the account evidence in eases where the dealings do not exceed £10 in one year. See Grayham v. Konkapot, [post, 313.]